Case 20-10247   Doc 1   Filed 02/03/20   Page 1 of 16
Case 20-10247   Doc 1   Filed 02/03/20   Page 2 of 16
Case 20-10247   Doc 1   Filed 02/03/20   Page 3 of 16
Case 20-10247   Doc 1   Filed 02/03/20   Page 4 of 16
                     Case 20-10247       Doc 1     Filed 02/03/20     Page 5 of 16



                        ATTACHMENT 1 – CASES FILED BY AFFILIATES




     Case Name                  Venue             Case Number         Date Petition       Relationship to
                                                                          Filed                 Debtor
900 Cesar Chavez, LLC     Bankr. W.D. Tex. 19-11527-tmd               11/4/2019          Affiliate

905 Cesar Chavez, LLC     Bankr. W.D. Tex. 19-11528-tmd               11/4/2019          Affiliate

5th and Red River, LLC    Bankr. W.D. Tex. 19-11529-tmd               11/4/2019          Affiliate
7400 South Congress,      Bankr. W.D. Tex. 19-11530-tmd               11/4/2019          Affiliate
LLC

WC 56 East Avenue,        Bankr. W.D. Tex. 19-11649-tmd               12/2/2019          Affiliate
LLC

Silicon Hills Campus,     Bankr. W.D. Tex. 20-10042-tmd               1/7/2020           Affiliate
LLC


   The following debtor-affiliates filed voluntary petitions for chapter 11 relief as indicated below
   (Note: the debtor is also listed):


          Case Name                      Venue           Date Petition                  Relationship
                                                            Filed

 WC Hirshfeld Moore, LLC             Bankr. D. Del.        2/3/2020         Affiliate
 WC 805-809 East Sixth, LLC          Bankr. D. Del.        2/3/2020         Affiliate
  WC 1212 East Sixth, LLC            Bankr. D. Del.        2/3/2020         Affiliate
   WC 320 Congress, LLC              Bankr. D. Del.        2/3/2020         Affiliate
WC 901 East Cesar Chavez, LLC        Bankr. D. Del.        2/3/2020         Affiliate
WC 9005 Mountain Ridge, LLC          Bankr. D. Del.        2/3/2020         Affiliate
   WC 103 East Fifth, LLC            Bankr. D. Del.        2/3/2020         Affiliate
   WC 422 Congress, LLC              Bankr. D. Del.        2/3/2020         Affiliate
Case 20-10247   Doc 1   Filed 02/03/20   Page 6 of 16
Case 20-10247   Doc 1   Filed 02/03/20   Page 7 of 16
Case 20-10247   Doc 1   Filed 02/03/20   Page 8 of 16
Case 20-10247   Doc 1   Filed 02/03/20   Page 9 of 16
Case 20-10247   Doc 1   Filed 02/03/20   Page 10 of 16
Case 20-10247   Doc 1   Filed 02/03/20   Page 11 of 16
                                       Case 20-10247           Doc 1        Filed 02/03/20            Page 12 of 16

      Fill in this information to identify the case:

                   WC Hirshfeld Moore, LLC, et al.
      Debtor name __________________________________________________________________
                                                                                  Delaware
      United States Bankruptcy Court for the: ______________________ District of _________

      Case number (If known):    20-
                                _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
    Largest Unsecured Claims and Are Not Insiders, on a Consolidated Basis                                                                                  12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff




1      AT&T
       PO Box 105414                                                                                                                                      $393.27
       Atlanta, GA 30348-5414

       Austin Deep Tissue Center, Inc.
2
       320 Congress Avenue,                                                                        C, U, D                                                Unknown
       Suite A2
       Austin, TX 78701
       Burnpile LLC
3      1800A Cinnamon Path                                                                          C, U, D
       Austin, TX 78704;                                                                                                                                 Unknown
       8006 Willet Trail, Austin, TX
       787445
4      Chatham Hedging Advisors
       235 Whitehorse Lane                                                                          C, U, D                                               Unknown
       Kennett Square PA 19348


5      Jos. A. Bank Clothiers, Inc.
       320 Congress Avenue,                                                                         C, U, D                                               Unknown
       Suite A1
       Austin, TX 78701

6     Spectrum/Charter Communications
      PO Box 60074                                                                                                                                         $125.00
      City of Industry, CA 91716-0074

       Texas Gas
7      PO Box 219913                                                                                                                                       $62.06
       Kansas City, MO 64121-9913




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                                          Case 20-10247               Doc 1        Filed 02/03/20             Page 13 of 16

                   WC Hirshfeld Moore, LLC, et al.                                                                               20-
    Debtor       _______________________________________________________                                 Case number (if known)_____________________________________
                 Name




     Name of creditor and complete                   Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code             email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                                     contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                                   professional           unliquidated,   total claim amount and deduction for value of
                                                                                   services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                                   government
                                                                                   contracts)
                                                                                                                          Total claim, if    Deduction for       Unsecured
                                                                                                                          partially          value of            claim
                                                                                                                          secured            collateral or
                                                                                                                                             setoff

8      Wells Fargo Bank, N.A.
       401 South Tryon Street, Eighth                                                                       C, U, D                                              Unknown
       Floor, MAC D1050-084
       Charlotte, NC 28202-4200
       World Liquor & Tobacco
9
       805 East 6th Street Austin,                                                                          C, U, D                                              Unknown
       TX 78702


        City of Austin
10
        PO Box 2267                                                                                           D                                                   $11,904.37
        Austin, TX 78783-2267


       Texas Comptroller of Public Accounts
11
       Revenue Accounting Division-                                                                         C, U, D                                              Unknown
       Bankruptcy
       PO Box 13528 Capitol Station,
       Austin, TX 78711
12     Travis County Tax Assessor
       Attn: Bluce Elfant                                                                                   C, U, D                                               Unknown
       5501 Airport Blvd
       Austin, TX 78751

13




14




15




16




17




18




19




    Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                        page 2
                                    Case 20-10247           Doc 1        Filed 02/03/20             Page 14 of 16

                  WC Hirshfeld Moore, LLC
 Debtor          _______________________________________________________                                               20-
                                                                                               Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

20




21




22




23




24




25




26




27




28




29




30




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 3
                    Case 20-10247          Doc 1      Filed 02/03/20         Page 15 of 16



                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
__________________________________________
In re                                      : Chapter 11
                                           :
WC HIRSHFELD MOORE, LLC, et al.,           : Case No. 20-
                                           : (Joint Administration Requested)
            Debtors.1                      :
                                           :
_________________________________________ :

                CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
                     PURSUANT TO FED. R. BANKR. P. 1007(a)(1)

        Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(1), the above-captioned debtors

and debtors in possession (each, a “Debtor” and, collectively, the “Debtors”) state:

        1.       100% of the membership interests of each of the Debtors is owned by WC Austin

IV Equity, LLC.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: WC Hirshfeld Moore, LLC (8478); WC 103 East Fifth, LLC (3638); WC 320 Congress, LLC (0667);
WC 422 Congress, LLC (7328); WC 805-809 East Sixth, LLC (9019); WC 901 East Cesar Chavez, LLC (2657); WC
1212 East Sixth, LLC (1287); and WC 9005 Mountain Ridge, LLC (8534) The Debtors’ service address is 814 Lavaca
Street, Austin, TX 78701.
Case 20-10247   Doc 1   Filed 02/03/20   Page 16 of 16
